STRUCKMEYER, Justice
(concurring in the result).
I express grave misgiving concerning the adoptive procedures disclosed by the circumstances of this case. The attorney for the adopting parents was aware at the time of the Interlocutory Hearing of Adoption that Jean Steffen was attempting to obtain the custody of his son. But the record does not disclose that the court was advised that this was other than the usual cursory and informal hearing accompanying the adoption of an unwanted child. The natural father has a legal right which could be and was affected by the adoption proceedings. He should have been given notice and the opportunity to be heard in order to avoid the taint of lack of procedural due process.
However, the Steffens’ petitions to set aside the Interlocutory Order of Adoption later presented Jean Steffen with the opportunity to assert his right which had previously been denied him. I do not believe, therefore, that the adoption should be set aside for procedural deficiencies.
I do not find under the facts of this case that the court below abused its discretion in denying the Steffens’ petitions to set aside the Interlocutory Order of Adoption. I would place the burden squarely upon the father of an illegitimate child to buttress his right of custody by a clear showing that the child will be raised in a stable environment. While others might not agree with the trial judge who viewed the evidence as favorable to the adoption, he has a certain latitude, although circumscribed, within which he may exercise a sound judicial discretion.
The Decree of Adoption should be affirmed.